                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

LISA DONALDSON,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Case No. 4:18CV1145 HEA
                                                     )
ANDREW M. SAUL, 1                                    )
Commissioner of Social Security,                     )
                                                     )
       Defendant.                                    )


                     OPINION, MEMORANDUM AND ORDER

       This matter is before the court for judicial review of the final decision of the

defendant Commissioner of Social Security denying the application of plaintiff for

disability insurance benefits under Title II of the Act, 42 U.S.C. §§ 401, et seq. For

the reasons set forth below, the final decision of the Commissioner is reversed, and

this matter is remanded to the Commissioner for further review in accordance with

this Opinion.

                                          Background


1
  The Court takes judicial notice that on June 4, 2019, Andrew M. Saul was confirmed as
Commissioner of Social Security. See https://www.congress.gov/nomination/116th-congress/94.
Pursuant to Federal Rule of Civil Procedure 25(d), Commissioner Saul is substituted for Nancy
A. Berryhill as defendant in this action. No further action needs to be taken to continue this suit
by reason of 42 U.S.C. § 405(g) (last sentence).
      Plaintiff was 53 years old at the time of her alleged disability onset. She filed

her application on June 5, 2015, alleging a January 1, 2015 onset date, and alleging

disability due to facet-joint, chronic and radicular pain, bone spurs, and back

impairments including degenerative disc disease, scoliosis, and spinal stenosis.

Plaintiff’s application was denied, and she requested a hearing before an

Administrative Law Judge (ALJ).

      On May 23, 2017, a hearing was held. Following the hearing, an ALJ issued

a decision on November 27, 2017 finding that plaintiff was not disabled under the

Act. Plaintiff filed a Request for Review of Hearing Decision/Order on January 2,

2018. Plaintiff submitted further evidence to the Appeals Council. The Appeals

Council denied her request for review on May 23, 2018. In its denial, the Appeals

Counsel ruled that the additional evidence Plaintiff submitted from the Hinton

Healthcare Group dated February 19, 2018 and Manish Suther, M.D. dated January

22, 2018 did not relate to the period at issue, to wit: January 1, 2015 through the

date of the ALJ’s decision on November 27, 2017. Thus, the decision of the ALJ

stands as the final decision of the Commissioner.

                                Decision of the ALJ

      On November 27, 2017, 2017, the ALJ issued a decision finding that

plaintiff was not disabled. At Step One, the ALJ found that plaintiff had not

performed substantial gainful activity since January 1, 2015, her application date.


                                          2
At Step Two, the ALJ found that plaintiff had the severe impairments of stable

scoliosis without spondylolisthesis, sever bilateral foraminal stenosis L3-5, and

mild central canal stenosis with probable minimal impingement of the L5 nerve

root. However, the ALJ found plaintiff did not have an impairment or combination

of impairments listed in or medically equal to one contained in the Listings, 20

C.F.R. part 404, subpart P, appendix 1.

      The ALJ determined that plaintiff retained the residual functional capacity to

perform “sedentary” work with the limitations. She requires a sit/stand option

defined as allowing her to stand briefly every 15-20 minutes to stretch and move

about but otherwise remain on task. She must be able to alternate between sitting

and standing positions. She can never crawl or climb ladders, ropes, or scaffolds.

She can occasionally balance, climb ramps and stairs, stoop, crouch, and kneel.

She must avoid exposure to wetness, humidity, and extreme heat and cold.

      At Step Four, the ALJ found that plaintiff had past relevant work as an office

worker, and that this work did not require Plaintiff to perform work that was

precluded by the ALJ’s RFC finding. Therefore, the ALJ found Plaintiff was not

under a disability. Step Five was not required.

                             General Legal Principles

      The Court’s role on judicial review of the Commissioner’s decision is to

determine whether the Commissioner’s findings apply the relevant legal standards


                                          3
to facts that are supported by substantial evidence in the record as a whole. Pate-

Fires v. Astrue, 564 F.3d 935, 942 (8th Cir. 2009). “Substantial evidence is less

than a preponderance but is enough that a reasonable mind would find it adequate

to support the Commissioner’s conclusion.” Id. In determining whether the

evidence is substantial, the Court considers evidence that both supports and

detracts from the Commissioner's decision. Id. As long as substantial evidence

supports the decision, the Court may not reverse it merely because substantial

evidence exists in the record that would support a contrary outcome or because the

Court would have decided the case differently. See Krogmeier v. Barnhart, 294

F.3d 1019, 1022 (8th Cir. 2002).

      To be entitled to disability benefits, a claimant must prove he is unable to

perform any substantial gainful activity due to a medically determinable physical

or mental impairment that would either result in death or which has lasted or could

be expected to last for at least twelve continuous months. 42 U.S.C. §§

423(a)(1)(D), (d)(1)(A); Pate-Fires, 564 F.3d at 942. A five-step regulatory

framework is used to determine whether an individual is disabled. 20 C.F.R. §

404.1520(a)(4); see also Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987)

(describing five-step process).

      Steps One through Three require the claimant to prove: (1) he is not

currently engaged in substantial gainful activity; (2) he suffers from a severe


                                          4
impairment; and (3) his condition meets or equals a listed impairment. 20 C.F.R. §

404.1520(a)(4)(i)-(iii). If the claimant does not suffer from a listed impairment or

its equivalent, the Commissioner’s analysis proceeds to Steps Four and Five. Step

Four requires the Commissioner to consider whether the claimant retains the RFC

to perform past relevant work (PRW). Id. § 404.1520(a)(4)(iv). The claimant bears

the burden of demonstrating he is no longer able to return to his PRW. Pate-Fires,

564 F.3d at 942. If the Commissioner determines the claimant cannot return to his

PRW, the burden shifts to the Commissioner at Step Five to show the claimant

retains the RFC to perform other work that exists in significant numbers in the

national economy. Id.; 20 C.F.R. § 404.1520(a)(4)(v).

                                      Discussion

      Plaintiff argues that the Appeals Council committed error by failing to

consider the medical source statement from Dr. Suthar. The Appeals Council

stated that it did not consider the evidence from Dr. Suther because it was dated

January 22, 2018 and therefore it did not relate to the period at issue, i.e. it was

after the ALJ’s decision of November 27, 2017. The Appeals Council must

consider additional evidence if it is new, material, and relates to a time period

before the ALJ’s decision. See 20 C.F.R. § 404.970(b), 416.1470(b); see Johnson

v. Chater, 87 F.3d 1015, 1018 (8th Cir. 1996); Box v. Shalala, 52 F.3d 168, 171

(8th Cir. 1995). To be material, new evidence must be non-cumulative, relevant,


                                           5
and probative of a claimant's condition during the time period for which benefits

were denied, and there must be a reasonable likelihood that it would have changed

the Commissioner's determination. See Woolf v. Shalala, 3 F.3d 1210, 1215 (8th

Cir. 1993).

      In his decision, the ALJ noted that another factor for him to consider was

that none of Plaintiff’s treating doctors offered an opinion that she was disabled or

made any statement or recommendation that she was unable to work at a level of

substantial gainful activity. Plaintiff therefore obtained Dr. Suther’s opinion after

the decision. While the Commissioner attempts to read into Dr. Suther’s opinion a

conscious refusal to determine a disability date, such a broad assumption carries no

weight. Dr. Suther could have simply inadvertently missed the question. Without

more in the record, it is impossible to conclusively determine whether Dr. Suther

intentionally refused to place a date on the form.

      Plaintiff has been under Dr. Suther’s care since at least 2011. Dr. Suther’s

report sets out Plaintiff’s impairments and makes determinations regarding what

Plaintiff is capable of performing. The lack of a treating physician’s opinion was a

factor in the ALJ’s decision finding Plaintiff was not disabled. With the opinion,

the ALJ’s decision may have reached a different conclusion. The additional

evidence was new, material and related to the time period before the ALJ decision.

                                     Conclusion


                                          6
      This matter be remanded to the Commissioner for further proceedings

pursuant to 42 U.S.C. § 405(g) (sentence four), consistent with the Opinion,

Memorandum and Order. On remand, pursuant to 20 C.F.R. § 404.1527, the ALJ

should evaluate the opinion of Manish Suther, M.D., and give good reasons for the

weight accorded to this treating physician’s opinion. The ALJ should then

reconsider the RFC conclusion and determinations at steps four and five.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

Reversed and Remanded under 42 U.S.C. § 405(g)(sentence four).

      A separate Judgment in accordance with this Opinion, Memorandum and

Order is entered this same dated.

      Dated this 7thday of August, 2019.




                                      ___________________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE




                                           7
